Citation Nr: 0630420	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-11 816A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disability, to include as due to the veteran's service-
connected right knee disability. 

2.  Entitlement to an increased rating for service-connected 
status-post arthroscopy, osteochondritis dissecans and 
degenerative joint disease, right knee, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant in this matter is a veteran who had active duty 
service from December 1980 to December 1983, and from 
February 1987 to July 1993.  

This appeal previously came before the Board of Veterans' 
Appeals (Board) in connection with a December 2002 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a November 
2005 Board videoconference hearing.  On December 23, 2005, 
the Board issued a decision denying entitlement to service 
connection for a mid-back disability, to include as due to 
service-connected right knee disability.  The Board also 
denied entitlement to an increased rating for the service-
connected right knee disability and further denied 
entitlement to service connection for arthritis of the right 
wrist. 


ORDER TO PARTIALLY VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2005).    

Information associated with the claims file subsequent to the 
Board's December 23, 2005, decision shows that additional 
medical evidence was received at the RO, and subsequently 
received at the Board, either in late November 2005 or early 
December 2005.  The veteran alleges that it was his 
understanding from the November 2005 Board hearing that he 
had a 30 day period to submit additional evidence.  The 
transcript of the November 2005 Board hearing does not show 
that a motion to hold the record open was presented or 
granted.  Nevertheless, it does appear that VA was in fact in 
possession of the new evidence at the time of the December 
23, 2005, decision, although the new evidence had not yet 
been associated with the claims file.  As such, VA had 
constructive knowledge of the new evidence even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The newly received medical evidence appears to document 
treatment for the veteran's service-connected right knee 
disability.  Since the issue of service connection for mid-
back disability includes a contention that the back 
disability is secondary to the right knee disability, it is 
arguable that the new evidence is also pertinent to the back 
disability issue as well.  

Therefore, in order to ensure that the veteran is afforded 
due process of law, the Board's December 23, 2005, decision 
is vacated to the extent that it addressed the issues of 
entitlement to service connection for a mid-back disability, 
to include as due to the veteran's service-connected right 
knee disability, and entitlement to an increased rating for 
service-connected status-post arthroscopy, osteochondritis 
dissecans and degenerative joint disease, right knee, 
currently rated as 20 percent disabling.

The December 23, 2005, Board decision is not vacated to the 
extent that it addressed the issue of entitlement to service 
connection for arthritis of the right wrist. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



